Citation Nr: 1548857	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than September 21, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD, prior to May 28, 2014.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD, since May 28, 2014. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The October 2012 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective September 21, 2010.  In a January 2013 statement, the Veteran disagreed with the assigned effective date and the disability rating.  In a June 2014 rating decision, the Decision Regional Office (DRO) increased the assigned rating to a 50 percent, effective May 28, 2014.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


FINDINGS OF FACT

1.  A formal claim of service connection for PTSD was received in May 2009, but entitlement to that benefit did not arise prior to September 21, 2010.

2.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 21, 2010, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.304(f), 3.400 (2015).

2.  Prior to May 28, 2014, the criteria for a rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  Since May 28, 2014, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this case, the appeal arises from the Veteran's disagreement with the initial assigned disability rating and effective date after the grant of service connection for PTSD.  Prior to the October 2012 rating decision, the RO issued a letter in June 2009 that advised the Veteran of the evidence necessary to substantiate his claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.

The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Id.  There has been no such allegation of error in this case.  The duty to notify is therefore met.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), post-service treatment records, and written lay statements have been obtained and associated with the claims file.  No other relevant records have been identified.  The Veteran was also afforded pertinent VA examinations in October 2009, October 2012, and May 2014.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2009, October 2012, and May 2014 VA examinations reports obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the duty to assist is also met.

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).   A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).

Here, the Veteran first filed a claim for service connection for PTSD in May 2009.  He does not contend, and the evidence does not otherwise reflect, any prior claims for PTSD.

In July 2009, he submitted private treatment records showing psychiatric treatment for severe depression and a major depressive disorder in 1999, 2000, and 2001.  He also submitted a May 2007 statement from his private therapist that indicated that he completed counseling sessions.  Notably, neither the private treatment providers nor the therapist provided an etiology opinion concerning the Veteran's severe depression or major depressive disorder.  

In October 2009, the Veteran was afforded a VA examination.  The VA examiner recounted the Veteran's mental health, military service, and post-service history.  Notably, the examiner acknowledged that the Veteran was in combat during his military service.  Additionally, the examiner documented the Veteran's current symptoms and conducted a thorough mental health evaluation.  The examiner noted that the Veteran was previously diagnosed with a major depressive disorder and was prescribed medication; currently, he denied taking any medication for a physiatric disorder.  The examiner diagnosed impulsive disorder not otherwise specified (NOS).  The examiner provided a rationale for the diagnosis and expressly found that the Veteran did not meet the criteria for a diagnosis of PTSD.

In a September 13, 2010 record, a VA treatment provider documented the Veteran's complete history and current symptoms, and ultimately diagnosed anxiety, NOS. 

On September 21, 2010, the Veteran presented for VA treatment and requested that he be evaluated for PTSD.  He explained that had spoken to other veterans with similar symptoms and was advised to seek treatment.  The VA treatment provider interviewed the Veteran, noted his history, and diagnosed of PTSD.  Specifically, the VA treatment provider stated that the Veteran "completed PCL-M with score of 62 which is consistent with [diagnosis] of Ptsd.  Clinical interview also supports this diagnosis."

In the Veteran's May 2014 substantive appeal, he stated that he should be awarded an earlier effective date of October 6, 2009, the date of his first VA examination.  The Veteran reasoned that on October 6, 2009, he was misdiagnosed with impulsive disorder when he actually suffered from PTSD. 

The Board finds that the earliest possible effective date for entitlement to service connection for PTSD is September 21, 2010, the day the Veteran was initially diagnosed with PTSD, that is, the date entitlement arose.

With respect to the "date entitlement arose" the Board notes that entitlement would arise when PTSD is medically diagnosed.  See Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (finding that just as service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), in order to determine the "date entitlement arose" within the meaning of 38 C.F.R. § 3.156(c), it is necessary to look at 38 C.F.R. § 3.304(f); entitlement cannot arise on a date for which there is no medical diagnosis of a veteran's PTSD).  In this case, the medical evidence first demonstrates a diagnosis of PTSD on September 21, 2010.  However, the Veteran claims that he was misdiagnosed during the October 6, 2009, VA examination and should have been diagnosed with PTSD at that time.  

The Court's holding in Wynne v. Nicholson, 20 Vet. App. 149 (2005), is directly applicable to the facts of this case.  For instance, the appellant in Wynne was diagnosed with psychiatric disorders other than PTSD, prior to the date he filed his claim for service connection for PTSD.  Similarly to the facts of this case, the appellant in Wynne was diagnosed with PTSD after he filed his claim for service connection for PTSD.  The Court concluded that the date of entitlement was the date that the appellant was initially diagnosed with PTSD and that since the date of entitlement arose after the date of receipt of claim, the effective date for the grant of service connection was the date of the initial diagnosis.  Wynne, 20 Vet. App.at 116, citing Melton v. West, 13 Vet.App. 442, 443 (2000) (recognizing that entitlement to a disability rating arose when veteran was diagnosed with a mental condition following he RO's denial of a claim for a mental disorder).  The Court emphasized that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. §  4.125.  

Notably, the Court distinguished the appellant in Wynne from the appellant in McGrath v. Gober, 14 Vet. App. 28 (2000).  In McGrath, the appellant argued that he had been misdiagnosed with schizophrenia when he actually suffered from PTSD.  Crucially, the appellant in McGrath provided medical opinions that indicated that he had been actually suffering from PTSD and not schizophrenia since 1972.  The Court remanded to the Board to determine whether medical evidence supported the appellant's claim for an earlier effective date because originally, McGrath was misdiagnosed with schizophrenia rather than PTSD.  In comparison, the appellant in Wynne involved an accurately adjudicated claim for PTSD, not a misdiagnosis later determined to be PTSD by physicians and supported by the medical evidence.  The Court went on to explain that while the appellant in Wynne had been treated for symptoms of PTSD prior to the date of his claim, he was not diagnosed with PTSD until after the date of his claim.  In Wynne, the Court concluded that because the statutory and regulatory conditions precedent to an award of an earlier effective date, a diagnosis of PTSD, had not been met until after the date of the appellant's claim, the earliest effective date was the date of the appellant's initial diagnosis.

Like the appellant in Wynne, the Veteran was treated for psychiatric disorders other than PTSD and manifested symptoms suggestive of PTSD prior to the date of his claim.  However, the Veteran was not diagnosed with PTSD until after the date of his claim.  Unlike the appellant in McGrath, the Veteran has not provided any medical evidence indicating that he had been suffering from PTSD, rather than other psychiatric disorders such as impusive obsessive disorder, anxiety, or a major depressive disorder.  In fact, the October 2009 VA examiner specifically noted that the Veteran did not meet the criteria for a diagnosis of PTSD. 

To this end, although the Veteran contends that he was misdiagnosed with impusive disorder, NOS, when he actually suffered from PTSD, he is not shown to be competent to diagnose a mental health disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of a psychiatric disability, including PTSD, is not a simple medical condition susceptible to lay diagnosis.  See Young, 766 F.3d 1348 at 1353 ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").

The Board therefore finds entitlement to service connection for PTSD arose upon the Veteran's first diagnosis of PTSD on September 21, 2010.  See Young, 766 F.3d at 1354 (citing 38 C.F.R. § 3.304(f) for the proposition: "entitlement could not arise until the pertinent regulatory requirements were satisfied, including the existence of 'medical evidence diagnosing the condition'"); see also See Roebuck v. Nicholson, 20 Vet. App. 307 (2007) (holding a "claim" is an application for entitlement to a VA benefit based on a current disability.)  Therefore, because the date entitlement arose is later than the date of receipt of the claim for PTSD in May 2009, the effective date for the grant of service connection was properly assigned as September 21, 2010.  38 C.F.R. § 3.400.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's PTSD is assigned a 30 percent disability rating prior to May 28, 2014, and a 50 percent disability rating since May 28, 2014.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-5]).  Id.
In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  Here, the Veteran has been assigned GAF scores ranging from 55 to 58 as determined by VA examiners.  These scores are indicative of moderate symptoms.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent and 50 percent for his PTSD.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 50 percent rating, but no higher, is warranted for the entire appeal period.

Turning to the evidence of record, a lay statement, dated in January 2007, and employment records, dated from December 2007 to February 2008, reflect that the Veteran was suspended from his employment for abrasive language, his demeanor, and derogatory comments in the work place.  

In October 2009, the Veteran was afforded a VA examination.  The examiner documented the Veteran's current symptoms of sleep impairment; intrusive thoughts concerning his Vietnam service; obsessive or ritualistic behavior; and impaired impulse control.  He reported that he has difficulty sleeping throughout the night; he denied nightmares.  He also reported a history of a major depressive disorder in 1999 through 2001.  The VA examiner noted that the Veteran had a history of daily panic attacks, due to his separation from his wife and his father's death.  The Veteran explained that he no longer suffers from panic attacks, since he and his wife are no longer separated.  He commented that he has good social relationships.  He denied any periods of violence.  He denied homicidal or suicidal thoughts, or hallucinations.  The examiner documented that the Veteran exhibits chronic obsessive, ritualistic behavior.  The examiner explained that the Veteran requires things to be in certain places, such as his "coins" and is unable to be flexible.  The Veteran stated that he has been employed for over twenty-two years as a USPS letter carrier.  He reported that he lost over two weeks of work, due to stress and conflicts with his employer.  

The October 2009 examiner stated that although the Veteran is "down at times" he did not exhibit depression.  The examiner found that there was no impairment of thought processes, memory, or communication.  The examiner opined that the Veteran's obsessive/ritualistic behavior, bad temper, and impaired impulse control interferes with his employment and social functionating.  The examiner explained that the Veteran has a regimented routine and has difficultly adapting to management procedures.  As to his impaired impulse control, he has frequent arguments with his co-workers, supervisors, and his wife.  Notably, his impaired impulse control has caused prior disciplinary actions at his place of employment.  The examiner diagnosed impulsive disorder, not otherwise specified (NOS) disorder and assigned a GAF score of 55.  

In September 2010 VA treatment records contain diagnoses of anxiety, NOS, and PTSD.  During these treatment visits, the Veteran reported symptoms of anxiety, sleep impairment with disturbing dreams, anger outbursts, hypervigilance, and irritability.  He also reported a history of psychiatric treatment for his major depressive disorder and marital issues dating from 1999 to 2001.  Currently, he stated that he feels stress at his employment, because he has difficulty getting along with his boss.  He stated that he would like to retire next year.  The VA treatment providers noted that the Veteran's thought process, insight, and judgement were fair; his concentration and memory were intact.  His energy level was poor.  In particular, a VA treatment provider commented that the Veteran experiences obsessive compulsive disorder traits, but they do not interfere with his daily activities.  

In an October 2012 VA examination, the examiner documented the Veteran's current symptoms of chronic sleep impairment, depressed mood, anxiety, and suspiciousness.  He denied suicidal or homicidal ideation.  He reported that he has been married for thirty-seven years.  He stated that he and his wife have a fairly close relationship; however, his wife does not trust him.  He indicated that he and his wife "don't talk a lot."  He explained that he has difficulty communicating and quickly becomes angry with others.  He has a history of temper problems and has verbal "blow-ups" with his wife two to three days a week.  He and his wife share activities together; they frequently go to the movies, restaurants, and ride bicycles.  As to other family relationships, his adult son lives in the home with him; the Veteran described their relationship as "strained."  He has an adult daughter who lives in Colorado.  He does not have close relationships with his mother or siblings.  As to leisure activities, he attends monthly union meetings.  He stated that he has five close friends, in which they frequently attend baseball games, go to a casino, and play cards.  He continues to retain full-time employment as a letter carrier.  He stated that during the course of his employment he is reliable.  He denied impairment of cognitive functioning, such as efficiency, quality, motivation as it relates to his employment.  He is able to complete tasks.  He reported a history of inappropriate behavior, such as anger problems, at his employment.  However, recently he has had no complaints of this behavior.  He stated that he dislikes being told what to do.  He stated that he has mild difficulty with fatigue, stress, and the ability to follow procedures.  He stated that he does not socialize with some of his co-workers, particularly he avoids management.  Although, he stated that he frequently confides in a co-worker.

The October 2012 VA examiner found that the Veteran has marital relationship problems.  His mood was anxious and depressed, but described as "relatively mild and manageable."  He exhibited spontaneous normal speech; insight and concentration were fair; and memory was grossly intact.  He was clean, neatly groomed, appropriately dressed.  He was cooperative and an adequate historian.  The examiner emphasized that the Veteran's "judgement is NOT impaired, but IS compromised by limited frustration tolerance causing impulsive irritability/anger."  He has "difficulty maintaining effective work-related relationships, but not social relationships."  The examiner explained that the Veteran functions well "with some meaningful interpersonal relationships."  In conclusion, the examiner assessed mild social impairment and moderate occupational impairment, due to conflicts with his co-workers.  The VA examiner opined that the Veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily) with routine behavior, self-care, and conversation.  The VA examiner diagnosed PTSD and assessed the Veteran's overall symptoms as moderate.  A GAF score of 58 was assigned.  

The May 2014 VA examination report shows a continuation of symptoms with the addition of impaired judgement, disturbances of motivation and mood, depression, difficulty in establishing and maintaining effective work and social relationships, irritability, angry outbursts, and avoidance.  The Veteran reported that he avoids public places and communicating with others; he stated that he wants to be left alone.  He explained that he feels distant from others and rarely experiences pleasure; although he reported pleasure in spending time with his friends.  He still remains a relationship with his five close friends; they participate in group activities twice a week.  He reported that his relationship with his wife is distant; he explained that they rarely communicate, they merely "co-exist."  His older son continues to live with him; however, they do not communicate with each other.  He has a positive relationship with his daughter.  He is still employed full-time as a USPS letter carrier.  He stated that he is "fed up" at work and finds it difficult to go to work.  He also experiences anger at his employment; however, he does not endorse anger outbursts.  He indicated that he avoids communicating with others at his employment.  He stated that he is reliable and performs effectively.  On the other hand, he indicated that he is slower at completing tasks, due to his memory impairment, which he related to his age.  He has difficulty concentrating; he stated that his mind wanders.  He denied any homicidal or suicidal thoughts, or hallucinations.

The May 2014 examiner found that the Veteran exhibited feelings of hopelessness; bitterness; and constant, severe hypervigilance.  The examiner explained that the Veteran reported that he no longer hunts due to fear of being shot; he sits where he can see an exit.  His mood was irritable and hostile.  His memory impairment is attributable to his age.  With respect to social and occupational functioning, the VA examiner noted that the Veteran is irritable around others, which impacts his ability to communicate with others.  His hostile, irritable behavior towards authority at his employment suggest that he would have difficulty in a work setting that requires interpersonal interaction or taking instructions from employers.  His negativity and pessimism are likely to have a negative impact on his eligibility for promotions.  His "feelings of bitterness about Vietnam appear to have contributed to rigid thinking patterns that would likely hinder him in jobs requiring mental flexibility and creative problem solving."  The Veteran's speech and memory were within normal limits.  The examiner commented that the Veteran's depression has worsened since the previous examination.  The VA examiner diagnosed PTSD and opined that the Veteran exhibits occupational and social impairment with reduced reliability and productivity. 

The evidence shows that in addition to the service-connected PTSD, the Veteran has been diagnosed with anxiety, NOS, and an impulsive disorder, NOS.  See VA examination report dated October 2009 and VA treatment report dated September 2010.  The evidence does not show that any examiner or treatment providers differentiated between symptomatology associated with the Veteran's PTSD and nonservice-connected psychiatric disorder, such as anxiety, NOS, or impulsive disorder, NOS.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. 
§ 3.102 (2014); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the PTSD for the purposes of assessing the severity of that disability.

Prior to May 28, 2014, a 50 percent rating is warranted for the Veteran's PTSD.  During this period the Veteran evidenced impaired impulse control; impairment in judgment, thought processes and insight; difficulty in establishing effective work relationships; and disturbances of motivation and mood.  Additionally, the October 2012 VA examiner assessed the Veteran's symptoms as moderate, and the GAF scores assigned during this period (55 and 58), are also reflective of moderate symptomatology.  Accordingly, the Board finds that the Veteran's symptoms prior to May 28, 2014 are of such frequency, duration, or severity to result in occupational and social impairment with reduced reliability and productivity, warranting a 50 percent rating.  See Vazquez-Claudio, 713 F.3d at 117.  

A rating in excess of 50 percent is not warranted at any point during the appeal period.  In this regard, the VA examiners and VA treatment providers reported obsessive, ritualist behavior; depression; impaired impulse control; irritability and anger outbursts.  Some of these symptoms are similar to those associated with a70 percent disability rating (such as obsessional rituals which interfere with routine activities (emphasis added); and impaired impulse control).  However, these symptoms do not arise to such frequency, duration, or severity to in result occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  See Vazquez-Claudio, 713 F.3d at 117.  For example, while the October 2009 VA examiner documented the Veteran's obsessive, ritualistic behavior, the above-cited evidence does not reflect or suggest that such behavior interferes with his routine activities.  Indeed, the September 2010 VA treatment provider specifically noted that this behavior did not interfere with his daily activities.  Regarding impaired impulse control, the Veteran recounted verbal blows-ups towards his wife and outbursts of anger occurring at his place of employment during the 2009 VA examination.  However, during his 2012 examination he indicated he had no inappropriate behavior at work during the prior year, and in 2014 he reported that he circumvents co-workers and management to avoid frustration and outbursts of irritability, thereby demonstrating some level of control over impulses, although he might have difficulty functioning in settings requiring interpersonal interaction and taking instructions from supervisors.  See, e.g., VA examination report dated May 2014.  Additionally, although the Veteran experiences irritability with others, his temper and anger has never resulted in violence, per his own reports.  Finally, while the 2014 VA examiner indicated that the Veteran's depression has worsened since he was last examined in 2012, he found that his "psychosocial functioning" has remained the same, and the evidence does not reflect otherwise.  In this regard, the Veteran has been consistently able to maintain his employment for over twenty years, and participates in activities other than work, such as socializing with his five close friends, his wife and his daughter.  The Veteran has characterized his relationship with his wife as "fairly close," and reports frequent outings with her.  Furthermore, he regularly attends baseball games and plays cards with his five close friends.  Although the October 2012 VA examiner found that the Veteran has difficulty maintaining effective work-related relationships, the examiner did find that the Veteran was able to maintain social relationships.  For these reasons, the Board finds that the Veteran's symptomatology does not support assignment of a 70 percent rating at any point during the appeal period.

Nor are the criteria for a 100 percent rating met.  The evidence shows intermittent reports of memory loss and lack of concentration.  These symptoms are similar to those associated with a 100 percent disability rating (such as gross impairment in thought processes or communication and memory loss for names of close relatives or own name).  However, the evidence of record does not support a finding that such symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating.  For example, the medical evidence consistently demonstrates that the Veteran's thought process and communication are within normal limits.  Also, the Veteran reported short term memory loss associated with age; there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  Crucially, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  He has consistently denied hallucinations, suicidal ideation and homicidal ideation.  Thus, the Board finds that such symptomatology has not been demonstrated by the evidence.


IV.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

Here, the rating criteria specifically address the Veteran's PTSD.  As indicated above, VA examination reports and treatment records noted the Veteran's PTSD symptoms, including sleep impairment, hypervigilance, depression, and irritability.  However, these signs and symptoms, and their resulting impairment, are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD, is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating for compensation based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence shows that the Veteran has been employed as a letter carrier for over twenty years.  See VA examination report dated May 2014.  The Veteran has stated that he is reliable, proficient, and that he is able to complete task during the course of his employment.  Id.  Although the Veteran has experienced outburst of anger and frustration with his supervisors in the work place, he has not reported, and the evidence does not otherwise reflect, that his PTSD or any other service-connected disability renders him unable to obtain and maintain employment or that he is prevented from securing and following gainful employment.  Therefore, the Board finds that a claim for a TDIU has not been raised.

ORDER

Entitlement to an effective date earlier than September 21, 2010, for the grant of service connection for PTSD is denied. 

Entitlement to an initial 50 percent rating, but no higher, for PTSD prior to May 28, 2014, is granted. 

Entitlement to a rating in excess of 50 percent for PTSD is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


